DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to disclose or suggest the combination of the claim limitations "a device for monitoring electrical equipment comprising: a data storage device used for storing a response threshold of each gas sensor during normal operation of the electrical equipment, a maximum received energy threshold of a conductor material of the electrical equipment, a received energy value of an electrical contact portion of the electrical equipment, and an electrical contact temperature value of the electrical equipment, and a data processing device comprising a preprocessing device and a comparison device, wherein the preprocessing device is used for preprocessing a detection result of the gas detection device, and determining the response value of each gas sensor and the electrical contact temperature value of the electrical equipment according to the preprocessing result; and the comparison device is used for calculating an energy accumulated value received by the electrical contact portion of the electrical equipment according to the response value of each gas sensor, respectively comparing the response value of each gas sensor and the energy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asokan (Pub. No.: 2009/0161272 A1) discloses an electrical monitoring system detecting faults based on ultraviolet light;
Crooks (Pat. No.: 6,762,389 B1) discloses an electrical monitoring system detecting faults and directing ionized gases to a vent opening;
McGeehin (Pub. No.: 5,856,780) discloses a fire detection system which detects fire based on gas concentration;
Natili (Pub. No.: 2004/0218330 A1) discloses an electrical monitoring system detecting faults based on gas detection;
Shea (Pub. No.: 2007/0188335 A1) discloses an electrical monitoring system detecting faults based on gas detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CURTIS J KING/Primary Examiner, Art Unit 2684